Citation Nr: 1525119	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  04-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease, for accrued benefits purposes.

2.  Entitlement to a rating in excess of 30 percent for anxiety reaction, as a residual of encephalopathy, for accrued benefits purposes.

3.  Entitlement to an effective date earlier than January 12, 1998, for the award of a separate 10 percent evaluation for hypertension, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to September 1945.  He died in February 1998.  The appellant in this case is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Board notes that the procedural history of this case is a lengthy one involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Claims (Court).  Specifically, in an August 2008 decision, the Board denied ratings in excess of 30 percent for the Veteran's coronary artery disease and anxiety reaction for accrued benefits purposes.  Thereafter, the appellant filed an appeal to the Court.  In August 2009, the appellant's then-representative, an attorney, and VA's General Counsel filed a joint motion with the Court to vacate the Board's August 2008 decision, which motion was granted by the Court the same month.  In the joint motion, the parties agreed that the Board had failed to adequately explain how VA's duty to assist had been satisfied, pointing out that documents obtained pursuant to a previous remand order indicated that "the Veteran had been treated at the Hill Street and the Long Beach VA Medical Centers [(VAMCs)] in the 1950s and 1960s" but that records from those facilities were not contained in the Veteran's claims file, nor was there any indication that VA had attempted to obtain such records.  The parties thus agreed that the matter was to be remanded for the Board to either attempt to obtain the referenced records or to explain why the provisions of 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) did not require that such an attempt be made.  The parties also noted that the Board should consider whether the Veteran should have been in receipt of a separate rating for his hypertension, noting that issue of entitlement to a separate rating for hypertension had been raised by the Veteran prior to his death in a 1996 request for service connection for "blood pressure problems."

In a February 2010 action, the Board remanded the issues of entitlement to ratings in excess of 30 percent for the Veteran's coronary artery disease and anxiety reaction for accrued benefits purposes for the agency of original jurisdiction (AOJ) to attempt to obtain the records referred to in the parties' joint motion.  The Board also directed that the AOJ should consider the issue of entitlement to a separate rating for hypertension.  Upon completion of the request development, the AOJ issued an October 2014 statement of the case (SOC) wherein it denied ratings in excess of 30 percent for the Veteran's coronary artery disease anxiety reaction for accrued benefits purposes.  In a separate rating action dated in November 2014, the RO awarded entitlement to a separate 10 percent rating for hypertension, effective from January 12, 1998.  In a letter dated in January 2015, which letter is contained in the Veteran's Virtual VA file, the appellant was notified that although a separate 10 percent evaluation had been assigned for the Veteran's hypertension, because payment would not have begun until February 1, 1998, which is also the date that payment of benefits would have been terminated given that the Veteran passed away on February [redacted], 1998.  The RO thus concluded that accrued benefits could not be paid to the appellant because the Veteran was not owed any money at the time of his death based on the award of a separate rating for hypertension.

A review of the Veteran's VBMS file shows that in March 2015, the appellant's representative filed an informal hearing presentation wherein the representative referenced the RO's January 2015 letter notifying the appellant of its determination that accrued benefits were not payable based on the award of a separate rating for hypertension.  Although the informal hearing presentation does not set forth a specific disagreement with the RO's determination, the Board finds that, liberally read, the informal hearing presentation raises a disagreement with the effective date of the award of a separate 10 percent rating for hypertension for accrued benefits purposes.  Accordingly, the Board will address the issues of entitlement to an effective date earlier than January 12, 1998, for the award of a separate 10 percent evaluation for hypertension, for accrued benefits purposes, for the sole purpose of ensuring the issuance of an SOC along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires, as discussed in the remand that follows the Board's decision. 


FINDINGS OF FACT

1.  The Veteran died in February 1998.  At the time of his death, he was in the process of adjudicating claims of entitlement to disability ratings in excess of 30 percent for his service-connected coronary artery disease and anxiety reaction disability.  The veteran's wife submitted a claim for accrued benefits within one year of the Veteran's death.  

2.  Throughout the Veteran's appeal, his coronary artery disease was not characterized as being a typical history of acute coronary occlusion or thrombosis, having a history of substantiated repeated anginal attacks, or causing more than light manual labor to not be feasible.  Additionally, the Veteran's coronary artery disease did not result in more than one episode of acute congestive heart failure in the prior year; a workload of greater than 3 metabolic equivalents but not greater than 5 metabolic equivalents with dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3.  Throughout the Veteran's appeal, his anxiety reaction did not result in considerably impaired ability to establish or maintain effective or favorable relationships with people; or psychoneurotic symptoms of reduced reliability, flexibility, and efficiency levels resulting in considerable industrial impairment; or occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.   The criteria for a disability rating in excess of 30 percent for coronary artery disease, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997) (effective prior to January 12, 1998); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1998) (effective as of January 12, 1998).

2.  The criteria for a disability rating in excess of 30 percent for anxiety reaction, for purposes of accrued benefits, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.132, Diagnostic Code 9400 (1996) (effective prior to Nov. 7, 1996); 4.130, Diagnostic Code 9400 (1998) (effective from Nov. 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As previously determined by the Board in its August 2008 decision, VA has complied with its duty to notify by way of a letter dated in May 2006.  The Board points out that the August 2008 decision was appealed to the Court and that the parties filed a joint motion for remand.  The Board also found that any error with respect to the timing of notice was effectively cured in this case by the readjudication of the appellant's claim following the May 2006 notice letter.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).  Notably, the parties' joint motions included no reference to the Board's finding that VA had complied with its duty to notify, despite raising other assertions of error with the Board's finding that VA had complied with its duty to assist the appellant in this case.  The appellant has also not disputed the contents of the VCAA notice in this case.  Upon review of the record, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied and that the appellant had a meaningful opportunity to participate in the development of her claim for accrued benefits claim.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the appellant and has complied to the extent necessary with the terms of its previous remand, as well as with the terms of the parties' joint motion.  The Board finds that all available evidence pertaining to the appellant's claims has been obtained, which evidence includes the Veteran's available VA outpatient treatment records, VA examination reports, and statements from the Veteran.  In claims for accrued benefits, only the evidence that is of record at the time of the Veteran's death is considered, with the exception of any evidence necessary to complete the application, and VA or service records that have not been associated with the file because the latter records are considered, constructively, to already be a part of the record.  See Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993); 38 C.F.R. § 3.1000(d)(4) (2011).  

As discussed above, the matter was previously remanded pursuant to the terms of the parties' August 2009 joint motion for the AOJ to attempt to obtain records pertaining to treatment of the Veteran at "the Hill Street and the Long Beach VA Medical Centers in the 1950s and 1960s."  In March 2011, the Long Beach VAMC responded to a records request by supplying all records on file at that facility, which records were dated in the 1950s.  In this regard, the Board points out that the parties' joint motion erroneously concluded that the file contained "no records from the Hill Street or Long Beach VA Medical Centers."  Indeed, volume 1 of the Veteran's paper claims folder contains the exact records supplied by the Long Beach VAMC in March 2011, which records were previously received by the RO in September 1984.  The Board further notes that there does not appear to be a "Hill Street" VAMC, nor can the Board find any indication that a Hill Street VAMC previously existed but is now closed.  An internet search reveals that there was previously a VA Outpatient Clinic located at "425 South Hill Street," Los Angeles, California.  Although 5 C.F.R. Pt. 581, App. A, which provides a "List of Agents Designated To Accept Legal Process," contains a reference to the facility location, it would appear that that facility has since closed, as there is no evidence of its current existence within the website for the VA Greater Los Angeles Healthcare System.  See http://www.losangeles.va.gov/.  

In any event, the Board finds that no further development action is required with regard to the terms of its previous remand or with the terms of the parties' joint motion because even if there did exist additional medical records pertaining to treatment of the Veteran in the 1950s or 1960s, the information contained in such records would not be pertinent to the severity of his coronary artery disease and/or anxiety reaction during the relevant time period because those records would have been dated at least 25 years prior to when the Veteran filed his July 1995 increased rating claim.  Although the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that records of treatment for the condition for which a veteran is seeking a higher rating may be relevant even if they pre-date the period for which a veteran seeks disability compensation, Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009), the Federal Circuit thereafter explained that "the legal standard for relevance requires the VA to obtain records only if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits."  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010).  In the instant case, the Board cannot conclude that records that pre-date the relevant time period by at least 25 years would contain information that could somehow substantiate the appellant's current claim.  Indeed, because the claim currently before the Board is one for accrued benefits, the Board's determination of whether higher ratings are warranted must be based on the records currently contained in the claims folder.  While VA is required to assess a disability "in relation to its history" when making disability ratings determinations, 38 C.F.R. § 4.1, in cases where entitlement to compensation has been established already and an increase in disability evaluation is at issue, the present level of disability is of primary concern, see Francisco v. Brown, 7 Vet.App. 55, 57 (1994).  The Board simply cannot conceive how records that pre-date the relevant time period by at least 25 years would somehow be relevant to determining the severity of a disability from July 1994 forward.

Further, the hospital summary that references the 1950s/1960s treatment indicates that treatment at the "Hill Street" medical facility was for psychiatric reasons and thus there is no reason to suspect that the records would contain information relevant to the severity of the Veteran's coronary artery disease from July 1994 forward.  Accordingly, to again remand the matter to attempt to obtain any retired records or records potentially outstanding records from the "Hill Street" medical facility would be fruitless and a waste of government resources.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (additional burdens need not be imposed on VA if no benefit will go to the claimant.).  The Board thus finds that the duty to assist has been met in this case and that there has been at least substantial compliance with the terms of the parties' previous joint motion and with its own remand terms.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Lastly, the Board notes that because the outcome of the accrued benefits claims must be based on evidence in the file at date of death, VA has no obligation to seek a medical opinion in connection with the claims currently before the Board because newly obtained evidence cannot be used in adjudicating a claim for accrued benefits under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a).

II.  Analysis

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

"[A] pending claim" is defined as "an application, formal or informal, which has not been finally adjudicated."  38 C.F.R. § 3.160(c) (2014).  A "finally adjudicated claim" is one "which has been allowed or disallowed by the [AOJ], the action having become final by the expiration of 1 year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier."  38 C.F.R. § 3.160(d); see Taylor v. Nicholson, 21 Vet. App. 126, 129 (2007) (where a veteran dies before the expiration of one year following a rating decision, and an accrued benefits claimant files a claim within that same year, there is a claim pending at the time of the veteran's death); cf. Teten v. West, 13 Vet. App. 560, 562 (2000) (finding that a deceased veteran's claim was pending when he died after a Board decision but before the expiration of the 120-day Notice of Appeal filing period).

The Veteran died on February [redacted], 1998.  At that time, he had pending claims of entitlement to disability ratings in excess of 30 percent for his service-connected coronary artery disease and anxiety reaction disability.  The following month, the appellant filed an application for, among other things, accrued benefits.  The application was received within one year after the date of the Veteran's death; thus, it was filed in a timely manner.  See 38 C.F.R. § 3.1000.  Accordingly, adjudication of the issues of entitlement disability ratings in excess of 30 percent for the Veteran's service-connected coronary artery disease and anxiety reaction for accrued benefits purposes is proper.  

The Board notes that effective November 27, 2002, 38 C.F.R. § 3.1000 (pertaining to accrued benefits claims) was amended to clarify the terms "evidence in the file at date of death" and "evidence necessary to complete the application."  See 67 Fed. Reg. 65707-708 (Oct. 28, 2002).  Specifically, "evidence in the file at date of death" was indicated to mean evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  

The Board also notes that 38 U.S.C.A. § 5121(a) was amended effective December 16, 2003, to remove the two-year limitation on the receipt of accrued benefits.  That amendment to 38 U.S.C.A. § 5121(a) is only effective, however, for deaths occurring on or after December 16, 2003.  See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  The Board consequently finds that the appellant has not been prejudiced by the Board proceeding to decide her claim for accrued benefits without first notifying her of the these amendments, since they do not apply to this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Because the veteran's death occurred in February 1998, the appellant's claim must be considered under the version of 38 U.S.C.A. § 5121(a) previously in effect, which limited eligibility for accrued benefits to a two-year period.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco, supra.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id. For rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

A.  Coronary Artery Disease

At the time of his death, the Veteran was in receipt of a 30 percent schedular rating for his service-connected coronary artery disease, which disability was rated pursuant to the criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 7005.  During the pendency of the appeal, the criteria for evaluating cardiovascular disabilities were revised, effective January 12, 1998.  See 62 Fed. Reg. 65207-65224 (1997).  As there is no indication that the revised criteria are intended to have retroactive effect, VA has a duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the revised criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Prior to January 12, 1998, Diagnostic Code 7005, provided for a 30 percent rating following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor feasible.  A 60 percent rating was assigned following typical history of acute coronary occlusion or thrombosis, or with history of substantiated repeated anginal attacks, more than light manual labor not feasible.  A 100 percent rating was warranted during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, and other symptoms, and after six months, with chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment precluded.

As of January 12, 1998, Diagnostic Code 7005 provides for a 10 percent rating when workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication is required.  A 30 percent evaluation is provided for documented coronary artery disease (CAD) when a workload of greater than five metabolic equivalents (METs) but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is in order when there is more than one episode of acute congestive heart failure in the past year, or; a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent schedular rating is warranted for documented CAD resulting in chronic congestive heart failure, or; workload of three METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

A MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, a medical examiner's estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Veteran's claim for an increased disability rating for his coronary artery disease was received in July 1995.  The Veteran alleged that his coronary artery disability warranted a rating in excess of 30 percent because simply walking up stairs affected his heart and he experienced palpitations.  Additionally, he alleged that he experienced sustained and repeated anginal attacks and that light manual labor was not feasible.  In January 1996, the RO held that an increased disability rating was not warranted because there was no evidence that the Veteran's heart disability had worsened.  Rather, outpatient VA treatment records only revealed routine follow-up care for his heart disability.  There was no objective evidence of residual findings of heart failure, degree and frequency of angina, the degree to which the Veteran's employment was affected, illness from coronary occlusion or thrombosis, findings of congestive heart failure, angina on moderate exertion, or of symptoms of such severity that would only permit manual labor.  

In his February 1996, notice of disagreement, the Veteran argued that his coronary artery disease warranted an increased rating because he experienced dizziness and weakness.  At this juncture, the Board notes that a review of the record reveals that the Veteran's dizziness was held not to have been cardiac in origin.  Rather, it was deemed to have been a vestibular etiology.

VA outpatient reports dated in January 1995, documented complaints of periodic angina, three to five times a week.  In July 1995, the Veteran could walk 200 feet before experiencing chest pain.  He alleged that he experienced episodes of chest pain most days, which were alleviated by medication.  In February 1996, the Veteran submitted with complaints of intermittent shortness of breath and chest pain; however, the examiner indicated that the aforementioned difficulties did not limit the Veteran because he was careful in terms of activities he performed.
  
In March 1996, the Veteran was afforded a VA examination.  Clinical evaluation revealed pulsation was within normal limits.  An EKG only revealed sinus bradycardia; otherwise, it was normal.  A chest x-ray did not reveal any evidence of acute cardiopulmonary disease.  There was atherosclerosis of the aorta and scarring at the left base.  

In August 1996, the Veteran was afebrile.  Evaluation of the heart revealed a regular rate and rhythm; there were no murmurs or rubs.  The Veteran had a history of intermittent chest pain of unknown duration, described as a sharp substernal pain relieved by two Nitroglycerin taken at once.  The examiner indicated that the Veteran's angina had been stable for years.  It was noted that ejection fraction in October 1995 was 65 percent.  At that time, there was no apparent decrease in exercise tolerance and the veteran denied paroxysmal nocturnal dyspnea, orthopnea, and edema.  

The Board notes that the Veteran was hospitalized from May 20, 1997, to June 2, 1997, because his VA treatment provider suspected that the Veteran's service-connected cardiovascular disability played a role in the dementia; however, no lesions of a vascular nature were seen on neuroimaging.  Subsequent VA outpatient reports dated in June 1997 noted that the Veteran's angina was stable and there was no evidence of congestive heart failure.  In February 1998, there was no evidence of ischemic changes on EKG or ischemic symptoms.

In light of the aforementioned findings, the Board holds that a disability rating in excess of 30 percent is not warranted for the Veteran's service-connected coronary artery disease under either the old or new criteria.  The Board acknowledges the Veteran's complaints of episodic anginal attacks.  The record, however, is absent for clinical findings of coronary occlusion or thrombosis; substantiated repeated anginal attacks; findings that more than light manual labor was not feasible due to the Veteran's coronary artery disease; more than one episode of acute congestive heart failure in the past year; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Accordingly, the Veteran's cardiac symptomatology, primarily comprised of chest pain, did not warrant a disability rating in excess of 30 percent under either the old or new criteria.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997) (effective prior to January 12, 1998); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1998) (effective as of January 12, 1998).

B.  Anxiety Reaction

In July 1995, the Veteran alleged that his service-connected psychiatric disability warranted a disability rating in excess of 30 percent because experienced restless sleep with nightmares two to three times a week, and isolative tendencies.  The Veteran's disability was evaluated during his lifetime under the criteria set forth in 38 C.F.R. §§ 4.130 and 4.132, Diagnostic Code 9400.

Effective November 7, 1996, amendments were made to the criteria used in rating mental disorders, which includes anxiety disorders.  Under the old rating criteria, where there was definite impairment in ability to establish and maintain effective and wholesome relationships, with symptoms such as reduced initiative, flexibility, efficiency, and reliability, together producing definite industrial impairment, a 30 percent rating was warranted.  A 50 percent rating was assigned where the ability to establish or maintain effective or favorable relationships with people was considerably impaired, and by reason of psychoneurotic symptoms reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment.  A 70 percent rating was assigned where the ability to establish and maintain effective or favorable relationships with people was severely impaired, and the psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating was assigned where the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; or where there are totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy, resulting in profound retreat from mature behavior; or where the veteran was demonstrably unable to obtain or maintain substantially gainful employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (effective prior to Nov. 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to construe the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate "reasons or bases" for its decision.

In a precedent opinion dated November 9, 1993, VA's General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOPGCPREC 9-93.  The Board is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c).  

Under the new criteria, effective as of November 7, 1996, 38 C.F.R. 4.130, Diagnostic Code 9400, a 10 percent rating is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned in cases of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that service connection was granted for the Veteran's anxiety reaction as a residual from in-service encephalopathy.  A review of the service medical records reveals that he developed typhus fever in November 1944 and in February 1945 he was diagnosed as having malaria.  In September 1945, the Veteran was medically discharged from service as a result of his encephalopathy.  The post-service medical evidence reveals continued psychiatric and neurological symptomatology.  The Veteran, however, has been diagnosed as having several disorders, which affect his psychiatric symptomatology but are not service-connected.  In this respect, the Veteran has been diagnosed as having Parkinson's disease and Alzheimer's disease.  It is important to note the need to distinguish the effects of one condition from those of another may occur when two conditions, one service-connected and one not, affect similar functions.  When it is not possible to separate the effects of the conditions, however, VA regulations require that reasonable doubt on any issue be resolved in the claimant's favor, which dictates that such signs and symptoms be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Based upon neuropsychiatric evaluations performed in March and April 1993, it was determined that although the Veteran sustained a head injury during his period of service, his current memory deficits were not related to his in-service injury.  There were findings of severe impairment in word naming, visuospatial perception and construction, learning, and memory.  Additionally, there were variations in attention with problems in organization, planning, and cognitive flexibility.  The examiner opined that the aforementioned pattern of neuropsychological deficits and EEG findings appeared to best fit the diagnosis of a progressive cortical dementia of Alzheimer's type and that the Veteran's anxiety did not appear to be the percipient to his memory difficulties.  

During a February 1996 neuropsychiatric evaluation, the Veteran expressed an appropriate and normal range of affect; however, he did become occasionally confused and tearful throughout the interview.  His verbal expertise masked his cognitive impairment.  Feelings of hopelessness and worthlessness were evident, which were attributed to his cognitive decline.  His thought processes were somewhat circumstantial and tangential; he appeared to have difficulty maintaining goal-directed associations, which the examiner opined was most likely secondary to the memory loss.  There was no disturbance in thought content.  The Veteran was severely depressed, as due to his decrease in cognitive functioning.  

VA outpatient reports dated in April 1997 indicated that the Veteran had a very poor memory; however, he was oriented, coherent, goal directed, and had linear thought processes.  He was diagnosed as having dementia and a depressive disorder, and possible posttraumatic stress disorder (PTSD).  An increase in his Alzheimer's disease symptomatology was noted, characterized by paranoia, agitation, verbal abuse, physical abuse, tearfulness, and frustration with his lack of independence.  In May 1997, the Veteran's anxiety was held to be episodic, lasting one to two hours. 

In June 1997, the Veteran's VA treatment provider opined that the Veteran' service-connected anxiety has been exacerbated by his Alzheimer's disease.  He further opined that the Veteran was 100 percent disabled and that the anxiety played a significant role towards his disability.  In light of the aforementioned opinion, the RO held in September 1997 that the Veteran's anxiety reaction warranted a disability rating of 30 percent.

In February 1998, prior to his death, the Veteran was noted to have a history of dementia secondary to both Alzheimer's and Parkinson's disease.  The examiner suspected that the Veteran's decreased responsiveness and increased agitation were secondary to the acute illness.  The Veteran had been prescribed Paxil in December 1997; however, he had continued to deteriorate despite the high quality of care given to him by his wife.  There was evidence of ongoing motion slowing and cog wheeling, intentional tremors, as well as, oral and trunchal tardive dyskinesia movements.  The Veteran's speech was slow, with delayed onset.  His mood was sad and he had a very labile affect with motor agitation.  There was severe poverty of thought and preservation.  The examiner indicated that the Veteran was possibly experiencing auditory and visual hallucinations, as his wife reported that the Veteran often spoke to himself.  The Veteran denied homicidal ideation but did not respond to questions regarding suicidal ideation.  He was alert but not oriented in any sphere.  Insight and judgment were severely impaired.  The Veteran was diagnosed as having dementia with probable psychotic features.  He was also diagnosed as having PTSD with anxiety, with symptoms of increased startle response, insomnia, anxiety, and agitations, due to dementing illness.

In light of the aforementioned evidence, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's anxiety reaction under either prior or revised rating criteria.  The record reveals that the Veteran's decrease in cognitive function, dementia, memory loss, loosening of thought processes, depression, feelings of hopelessness and worthlessness, paranoia, agitations, verbal and physical abusiveness, tearfulness, and frustration are attributable to or secondary to his diagnosed Alzheimer's disease and Parkinson's disease.  Overall, his service-connected anxiety reaction is characterized by episodic bouts of anxiety, lasting one to two hours.  The record does not demonstrate any evidence of disturbance of thought content and it is noted that the Veteran was married for more than ten years prior to his death.

Accordingly, the Veteran's service-connected anxiety reaction did not result in considerably impaired ability to establish or maintain effective or favorable relationships with people; or psychoneurotic symptoms of reduced reliability, flexibility, and efficiency levels resulting in considerable industrial impairment; or occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, such as to warrant the next available schedular rating of 50 percent under either the prior or revised rating criteria.  Thus, the preponderance of the evidence is against the claim of entitlement to a disability rating in excess of 30 percent for anxiety reaction, throughout the pendency of the appeal.  38 C.F.R. § 4.132, DC 9400 (considered for the entire rating interval); 38 C.F.R. § 4.130, DC 9400 (as of November 7, 1996).

In the absence of any evidence dated prior to the Veteran's death that establishes entitlement to a rating in excess of 30 percent for coronary artery disease or entitlement to a rating in excess of 30 percent for anxiety reaction, the disability evaluations which were in place at the time of the Veteran's death are confirmed.  In this regard, the Board points out that the joint motion wherein the parties moved to vacate the Board's previous decision denying increased ratings for accrued benefits contained no assertion of error with regard to the merits of the Board's previous adjudication of the claims, to include any argument that the Board had failed to provide an adequate statement of reasons or bases for its determination that increased ratings were not warranted or an indication that the Board overlooked or failed to consider any relevant piece of evidence.  Again, the Board points out that the determination for accrued benefits purposes must be on the evidence contained in the claims file a the time of the Veteran's death and that no new evidence that was constructively before VA has been associated with the record since the Board's previous denial.  As discussed above, although records from the Long Beach VAMC were received since the Board's previous decision, those records are duplicative of information that previously contained in the record, the existence of which was apparently overlooked by VA's General Counsel and the appellant's then attorney representative when agreeing to the terms of their joint motion.  Accordingly, the claim for accrued benefits must be denied inasmuch as there is no evidence which indicates that any unpaid monetary benefits were due at the time of the Veteran's death.  


ORDER

Entitlement to a rating in excess of 30 percent for coronary artery disease, for purposes of accrued benefits, is denied.

Entitlement to a rating in excess of 30 percent for residuals of encephalopathy, to include anxiety reaction, for purposes of accrued benefits, is denied.
REMAND

As discussed in the introduction, the Board has construed the appellant's representative's March 2015 informal hearing presentation as a notice of disagreement (NOD) with the effective date of the award of a separate 10 percent rating for hypertension for accrued benefits purposes.  In this regard, the Board points out that that the August 2009 joint motion indicates that the issue of entitlement to a separate rating for hypertension was raised by the Veteran in 1996.  

A SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished concerning the appellant's disagreement with the RO's assignment of January 12, 1998, as the effective date for the award of a separate 10 percent evaluation for hypertension for accrued benefits purposes.  Therefore, remand is required for the issuance of an SOC regarding the issue of entitlement to an effective date earlier than January 12, 1998, for the award of a separate rating for hypertension for accrued benefits purposes.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the appellant's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue to the Board only if the appellant perfects her appeal in accordance with the provisions of 38 U.S.C.A. § 7105.


Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ must issue an SOC addressing the issue of entitlement to an effective date earlier than January 12, 1998, for the award of a separate rating for hypertension for accrued benefits purposes.  The appellant must be advised of the time limit in which she may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant.  The appellant has the right to submit 

additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


